Pursuant to Ind.Appellate Rule 65(D),

                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        Jul 20 2012, 9:06 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
                                                                   CLERK
case.                                                            of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                    GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                       Attorney General of Indiana
Lafayette, Indiana
                                                 ERIC P. BABBS
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTHONY LEE LETURGEZ,                            )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 79A02-1112-CR-1105
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Les A. Meade, Judge
                             Cause No. 79D05-1106-CM-580


                                       July 20, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Anthony L. Leturgez appeals his conviction of battery, a Class B misdemeanor.1

Leturgez argues there was insufficient evidence to support his conviction. We affirm.

                              FACTS AND PROCEDURAL HISTORY

          On June 29, 2011, during her lunch break, Mary Becklehymer took a walk on the

Wabash Heritage Trail in West Lafayette, Indiana. As Becklehymer walked along the

trail, she encountered Leturgez for the first time. She said “hello” and continued to walk

the opposite direction down the trail. (Tr. at 8.) Becklehymer walked for a while and,

after turning around to head back to work, she encountered Leturgez again. Leturgez

asked Becklehymer if she had a couple of minutes and she responded that she did not

because she had to return to work. Leturgez again asked her if she had a minute.

Becklehymer repeated that she did not have any time and turned to walk away. Leturgez

grabbed her from behind, placing his hands on her waist and upper legs, which were

covered by her sweater. Becklehymer ran away and called police.

          The State charged Leturgez with one count of Class B misdemeanor battery. The

trial court conducted a bench trial on October 20, 2011, and found Leturgez guilty.

Leturgez was sentenced to 180 days in jail and was fined $100, all of which was

suspended provided he complete one year of unsupervised probation.

                                 DISCUSSION AND DECISION

          When reviewing sufficiency of evidence, we neither reweigh the evidence nor

judge the credibility of the witnesses, and we respect the factfinder’s “exclusive province
1
    Ind. Code 35-42-3-1(a).

                                             2
to weigh conflicting evidence.” Alkhalidi v. State, 753 N.E.2d 635, 627 (Ind. 2001). We

“consider only the probative evidence and reasonable inferences supporting the verdict.”

McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).         We affirm “if the probative

evidence and reasonable inferences drawn from the evidence could have allowed a

reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.” Tobar v.

State, 740 N.E.2d 109, 112 (Ind. 2000).

      The State had to prove Leturgez knowingly or intentionally touched Becklemeyer

in a rude, insolent, or angry manner. Ind. Code §35-42-2-1(a). We affirm a conviction of

battery so long as there is evidence of touching, however slight. Mishler v. State, 660
N.E.2d 343, 348 (Ind. Ct. App. 1996).       A person can commit battery by touching

another’s apparel. Impson v. State, 721 N.E.2d 1275, 1285 (Ind. Ct. App. 2000).

      Leturgez claims the State’s evidence was insufficient because Beckelhymer was

the only witness. However, a conviction may be sustained based on the uncorroborated

testimony of the victim. Ferrell v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991). At the

end of the trial, the judge explicitly stated, “I find Beckelhymer more credible.” (Tr. at

32.) Based on her testimony that Leturgez grabbed her waist and upper legs, it was

reasonable for the trial court to find beyond a reasonable doubt that Leturgez committed

battery. Therefore, we affirm.

      Affirmed.

FRIEDLANDER, J., and BARNES, J., concur.



                                            3